DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse of Species I (the species in which the tracking machining tool is a finger tool as in at least Figures 1, 3, 5-7, 9, and 10) in the reply filed on 2/15/2021 is acknowledged.  The traversal is on the following ground(s):
Applicant respectfully traverses the restriction requirement because Species I and II should be, and in fact already have been, examined at the same time. (See Non-Final Office Action dated June 9, 2020.) 

Applicant’s argument has been considered, but is not found to be persuasive.  
With respect to the claim set filed on 4/16/2019 it is noted that claim 34 thereof recited, “the web machining tool is a finger tool…” and claim 35 thereof recited, “the web machining tool is a disc tool…”  Noting this, Examiner examined claim 34 as filed on 4/16/2019 and also examined claim 35 as filed on 4/16/2019.  (Please see Non-Final Rejection mailed on 6/9/2020).  
In response to the Non-Final Rejection mailed on 6/9/2020, in the claim set filed on 9/18/2020, Applicant amended claim 34 so as to recite, “the [[web]] track machining tool is a finger tool…” and amended claim 35 to recite, “the [[web]] track machining tool is a disc tool.”  
In response to the claim set filed on 9/18/2020, Examiner sent out a Requirement for Restriction/Election on 12/17/2020.  In said restriction, Examiner advised that the application contained claims directed to the following patentably distinct species:  Species I, which is the species in which the tracking machining tool is a finger tool as in at least Figures 1, 3, 5-7, 9, the track machining tool is a disc tool as in Figure 13.
Noting that the Non-Final Rejection was mailed on 6/9/2020 and the claims corresponding to the patentably distinct species (Species I and Species II) were first presented on 9/18/2020 via the amendments to claims 34 and 35, it would not have been possible for Examiner to have already examined Species I and to have already examined Species II.  Thus, Applicant’s argument that Species I and II have in fact already been examined at the same time is not accurate, and is therefore not found to be persuasive. 
As to Applicant’s argument that Species I and II should be examined at the same time, Examiner respectfully disagrees.  This is because, for example, there is a search and/or examination burden for the patentably distinct species of Species I and Species II.  Please note that Examiner provided specific reasons as to why there is a search and/or examination burden for the patentably distinct species at the top of page 3 of the Requirement for Restriction/Election mailed on 12/17/2020.
The traversal is also on the following ground(s):
Further, a thorough search for one of the Species would encompass a search for the other Species. See MPEP § 803, which states that “[i]f the search and examination of an entire application can be made without serious burden, the Examiner must examine it on the merits, even though it includes claims to distinct or independent inventions.” This policy should apply in the present application to avoid unnecessary delay and expense to Applicant and duplicative examination by the Patent Office. A search for one of the Species would necessarily substantially overlap a search for the other Species. That the searches for the respective alleged Species would overlap is supported by the fact that only a single dependent claim is directed solely to the nonelected Species. Moreover, as shown in the embodiments in the specification, only the track machining tool 21 is different between the Species, and the other components are the same.  Finally, while the restriction states that the Species “require a different field of search,” it is believed that searching for Species I and II will involve the same classes and subclasses, which the Examiner has already searched once when preparing the Non-Final Office Action. Therefore, it is respectfully submitted that the subject matter of all alleged Species is sufficiently related that a thorough search for the subject matter of one of the Species 

Applicant’s arguments regarding series burden and Species I and II have been considered, but are not found to be persuasive.  According to MPEP § 808.02.
Every requirement to restrict has two aspects: (A) the reasons (as distinguished from the mere statement of conclusion) why each invention as claimed is either independent or distinct from the other(s); and (B) the reasons why there would be a serious burden on the examiner if restriction is not required...

Regarding part (B) (which is the part that deals with Applicant’s traversal arguments), note that MPEP section 808.02 (titled “Establishing Burden”) notes that
Where the inventions as claimed are shown to be independent or distinct under the criteria of MPEP § 806.05(c) - § 806.06, the examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required. Thus the examiner must show by appropriate explanation one of the following:
(A)    Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.
(B)    A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.
(C)    A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes /subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together.  The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.
Thus, burden has been properly established.
The requirement is still deemed proper and is therefore made FINAL.
Claim 35 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/15/2021.

Drawings
The drawings were received on 4/16/2019.  These drawings have been deemed to be acceptable in light of the amendments to claims 28, 34, and 35. 

Claim Objections
Claim 22 is objected to because of the following informalities:  On line 2 of the claim, “a machining position” should be changed to “[[a]] the machining position”.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  On line 3 of the claim, “of the at least one guiding web” should be inserted after “a last guiding web”.  Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  On line 3 of the claim, “the device” should be inserted before “comprising”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26-32 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Line 2 of claim 26 and lines 2-3 of claim 27 each state, “the first ball track.”  Each recitation of this limitation is viewed to vague and indefinite, because it is unclear as to which particular first ball track of the “at least one first ball track” of claim 19, line 3 that each instance of “the first ball track” is intended to reference.  
Claim 28 recites the limitation “the at least one guiding web” in line 24.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that on line 9 of claim 28 Applicant set forth “guiding webs” not “at least one guiding web,” for example, while on line 17 of claim 28 Applicant set forth “at least one web face.”  
Claim 28 recites the limitation “the at least one further ball track” in lines 24-25.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-22, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hessbruggen (U.S. Patent No. 8,282,322 B2) in view of Yanagisawa et al. (U.S. PG Publication No. 2002/0022437 A1).  
Please note that Yanagisawa et al. was previously cited by Examiner on the PTO-892 mailed on 6/9/2020.  
Claim 19:  Hessbruggen provides disclosure on a method for machining an inner joint part (7) for a constant velocity race joint in one clamping.  Said method of Hessbruggen comprises, via use of a track machining tool (8), mechanically machining a first ball track (11) (see Figure 2) of the inner joint part (7).  The method further comprises rotating the inner joint part (7) by α° into a second rotational position for machining at least one further ball track (11').  Please note that Figure 3 of Hessbruggen shows the at least one further ball track (11') while Figure 2 shows α°, which is the angle that is disposed between adjacent ball tracks, such as the first ball track (11) and the at least one further ball track (11').  
In addition to the track machining tool (8), the machine tool of Hessbruggen is shown in at least Figure 1 as having a web machining tool (9).  Also, as can be seen in Figures 2 and 3 of Hessbruggen, the inner joint part (7) has a plurality of guiding webs (16).  (As can be seen between Figures 1-3, each of the plurality of guiding webs (16) is a respective curved surface).  Noting this, the method comprises mechanically machining, via use of the web machining tool (9), at least one guiding web (16) of the plurality of guiding webs (16) during the rotation of the inner joint part (7) from the first to the second rotational position.  This is evidenced by the disclosure of machining of the at least one guiding web (16) taking place as the inner joint part (7) is being moved from alignment of one of the grooves (11), e.g. the first ball track (11), to alignment of the next groove (11), e.g. the at least one further ball track (11') [column 3, lines 53-56].  

As can be seen in Figure 1 though, an axis of rotation (15') of the web machining tool (9) extends parallel to a longitudinal axis (15) of the inner joint part (7).  (The web machining tool (9) is driven in rotation about the longitudinal axis (15) by a rotational driving means (14)).  As such, Hessbruggen doesn’t disclose “the web machining tool is rotationally drivable about an axis of rotation that is radial relative to the longitudinal axis of the inner joint part.” 
Figure 3 of Yanagisawa et al. though, shows a work (W) having a curved surface (Wa) to be ground by a cup grindstone (1') having a conical machining contour (1a').  As Figure 3 of Yanagisawa et al. shows, the cup grindstone (1') is mounted to a first driving shaft (2).  When the cup grindstone (1') grinds/machines the surface (Wa) with its machining contour (1a'), the machining contour (1a') is set in rotation by the first driving shaft (2) around an axis of rotation that extends radially to a longitudinal axis of the work (W) (see Figure 3).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the cup grindstone (1') and the 
	Note that like the web machining tool (9) of Hessbruggen that the cup grindstone (1') of Yanagisawa et al. was substituted for, said cup grindstone (1') will carry out the method step of mechanically machining the at least one guiding web (16) of the plurality of guiding webs (16) during the rotation of the inner joint part (7) from the first to the second rotational position.  Examiner reiterates that Hessbruggen calls for machining of the at least one guiding web (16) as the inner joint part (7) is being moved from alignment of one of the grooves (11), e.g. the first ball track (11), to alignment of the next groove (11), e.g. the at least one further ball track (11') [column 3, lines 53-56]. 
Furthermore, like the web machining tool (9) of Hessbruggen that the cup grindstone (1') of Yanagisawa et al. was substituted for, said cup grindstone (1') will carry out the method step of being positioned relative to the inner joint part (7) in a machining position such that the machining contour (1a') of the cup grindstone (1') is contact free relative to the inner joint part (7) during the mechanical machining of the at least one further ball track (11').  

Claim 20:  The second rotational position corresponds to the at least one further ball track (11').  Also, as can be seen in Figure 3 of Hessbruggen, with respect to the circumferential direction, the at least one further ball track (11') is arranged adjacent to the first ball track (11).  

Claim 21:  As was stated within the rejection of claim 19, the method comprises rotating the inner joint part (7) by α° into the second rotational position from the first rotational position.  Note that the rotation by α° from the first to the second rotational position is continuous.  

Claim 22:  Hessbruggen’s web machining tool (9), which Yanagisawa et al.’s cup grindstone (1') was substituted for, is shown in Figure 2 of Hessbruggen as remaining in the machining position (which machining position is required for the machining of the at least one guiding web (16)) during the mechanical machining of a given ball track (11) of the inner joint part (7). 
Therefore, the cup grindstone (1')/web machining tool, like the web machining tool (9), remains in said machining position during mechanical machining of the of the inner joint part (7), including during the mechanical machining of the at least one further ball track (11').  

Claim 26:  According to Hessbruggen, the track machining tool (8) is a wheel-type miller [Hessbruggen, column 3, lines 18-19].  Based on the foregoing, a milling method is used for mechanically machining of the first ball track (11).  Regarding the machining contour (1a') of the cup grindstone (1')/web machining tool, it is embodied as grinding surface [Yanagisawa et al., paragraph 0029].  Based on the foregoing, a grinding method is used for mechanically machining of the at least one guiding web (16).  

Claim 27:  As can be seen below in annotated Figure 3 of Hessbruggen, the first ball track (11) that was previously machined and the at least one guiding web (16) that is currently being machined are separated by more than 90° with respect to circumferential direction.

    PNG
    media_image1.png
    418
    742
    media_image1.png
    Greyscale

Claims 28-32, as best understood in view of the rejections thereof under 35 U.S.C. 112, are rejected under 35 U.S.C. 103 as being unpatentable over Cremerius (U.S. Patent No. 7,857,682 B2) in view of Yanagisawa et al. (U.S. PG Publication No. 2002/0022437 A1).  
Please note that Yanagisawa et al. and Cremerius were each previously cited by Examiner on the PTO-892 mailed on 6/9/2020.  
Claim 28:  Figure 1a of Cremerius shows a device for machining an inner joint part (11) for a constant velocity joint in one clamping.  Cremerius provides disclosure upon the device having a holding element for the inner joint part (11), where said holding element can be designed so as to be rotatingly adjustable [column 5, lines 29-31].  Noting this, the inner joint part (11) can be rotated around a longitudinal axis (Z) (see Figure 2) by a pitch angle of the ball tracks (12) of said inner joint part (11) [column 5, lines 52-54].  That is to say that the inner joint part (11) is rotatable about the longitudinal axis (Z) from one rotational position to a next rotational position.  

(As can be seen in Figures 1a, each of the guiding webs (13) is a respective curved surface).  
Figure 1a of Cremerius also shows the track machining tool (21) being arranged in a circumferential direction of the inner joint part (11) relative to the web machining tool such that the guiding webs (13) of the inner joint part (11) are respectively machined upon rotation from the one rotational position to the next rotational position.  That is to say that upon rotation of the inner joint part (11) about the longitudinal axis (Z) by the pitch angle of the ball tracks (12) from the one rotational position the next rotational position, the web machining tool (31) is able to be rotationally driven for the mechanical machining of each of the guiding webs (13).  
As Figure 1a shows though, an axis of rotation (R31) of the web machining tool (31) doesn’t extend radially to a longitudinal axis of the inner joint part (11).  As such, Cremerius doesn’t disclose “the web machining tool is rotationally drivable about an axis of rotation that is radial relative to the longitudinal axis of the inner joint part.”  
Figure 3 of Yanagisawa et al.; however, shows a work (W) having a curved surface (Wa) to be ground by a cup grindstone (1') having a conical machining contour (1a').  As Figure 3 of Yanagisawa et al. shows, the cup grindstone (1') is mounted to a first driving shaft (2).  When the cup grindstone (1') grinds/machines the surface (Wa) with its machining contour (1a'), the machining contour (1a') is set in rotation by the first driving shaft (2) around an axis of rotation that extends radially to a longitudinal axis of the work (W) (see Figure 3).  Prior to machining, B along the axis of rotation thereof toward the work (W).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the cup grindstone (1') and the first driving shaft (2) of Yanagisawa et al. for the web machining tool (31) and the associated rotational driving means thereof of Cremerius, as this is substitution of one known tool for grinding/machining a curved surface for another, in order to obtain the predictable result of Yanagisawa et al.’s cup grindstone (1') being set in rotation by the first driving shaft (2) for machining the guiding webs (13) of the inner joint part (11) of Cremerius.  In making this substitution, the cup grindstone (1')/web machining tool is rotated about its axis of rotation via the first driving shaft (2), said axis of rotation extending radially to the longitudinal axis of the inner joint part (11) in accordance with the disclosure of Yanagisawa et al.  
Regarding the machining contour (1a') of the cup grindstone (1')/web machining tool, it is configured so as to mechanically machine at least one web face of the guiding webs (13) when the inner joint part (11) is rotated from the one rotational position to the next rotational position.  Note that Yanagisawa et al. discloses three dimensional relative displacement between the surface (Wa) of the work (W) and the machining contour (1a') of the cup grindstone (1') during rotation of said cup grindstone (1') with rotation of said work (W) [Yanagisawa et al., paragraph 0031].  That is to say that the machining contour (1a') is configured such that it is able to mechanically machine a curved surface, like the guiding webs (13), during rotation of a work, like the inner joint part (11).  
Also, the machining contour (1a') of the cup grindstone (1') is formed such that it is “contact free” relative to the inner joint part (11) in the respective rotational positions of the inner joint part (11) in which the ball tracks (12) are machined.  This will now be explained.  
B, which corresponds to movement along the axis of rotation thereof (see at least Figure 1 of Yanagisawa et al.).  As such, for the machining of the ball track (12) in the one rotational position, said cup grindstone (1') is capable of incurring movement along the axis of rotation thereof away from said inner joint part (11).  In incurring this movement, the machining contour (1a') of the cup grindstone (1')/web machining tool will be “contact free” relative to the inner joint part (11) for the machining of the ball track (11) in the one rotational position.  
Likewise, for the machining of a further ball track (12) in the next rotational position, said cup grindstone (1') is again capable of incurring movement along the axis of rotation thereof away from said inner joint part (11).  In incurring this movement, said machining contour (1a') will be “contact free” relative to the inner joint part (11) for the machining of the further ball track (12) in the next rotation position.  Thus, the machining contour (1a') is formed such that it is capable of being “contact free” relative to the inner joint part (11) in the respective rotational positions of the inner joint part (11) in which the ball tracks (12) are machined.  
The cup grindstone (1')/web machining tool is also configured such that it remains in a machining position required for machining at least one guiding web (13) during a mechanical machining of the further ball track (12).  Examiner notes that the Applicant simply set the machining position forth as being the required position for machining the at least one guiding web.  Therefore, as broadly claimed, the machining position can be considered to be, for example, a circumferential position of the cup grindstone (1') with respect to the inner joint part (11), and when in said circumferential position, said cup grindstone (1') is capable of being linearly moved along the axis of rotation thereof for mechanical machining of the at least one guiding web (13).  That is to say that when disposed in the machining position/circumferential position, the required 
Note that the machining position was not set forth by Applicant in such a manner that the cup grindstone (1') is precluded from moving, for example, along the axis of rotation thereof away from the inner joint part (11) when disposed in said machining position.  That is to say that because the claimed machining position can be interpreted to be the aforedescribed circumferential position, the cup grindstone (1')/web machining tool can be considered to be in the machining position regardless of whether the cup grindstone (1') has been advanced toward the inner joint part (11) for machining of the at least one guiding web (13) or moved away from the inner joint part (11) and into a contact free position whilst a given ball track (12) is being machined.  Based on the foregoing, even when the cup grindstone (1') has been moved away from the inner joint part (11) and into the contact free position, it is considered to still be in the machining position.  As such, the cup grindstone (1') is configured such that it remains in the machining position (required for machining the at least one guiding web (13)) during, for example, the mechanical machining of the further ball track (12).  

Claim 29:  As can be seen in Figure 3 of Yanagisawa et al., the machining contour (1a') has a functional portion which defines a tapered ring upon rotation about the axis of rotation.  In the modified device of Cremerius, said functional portion is for mechanically machining each of the guiding webs (13) of the inner joint part (11).  

Claim 30:  As a result of the axis of rotation of the cup grindstone (1') extending radially to the longitudinal axis (Z) of the inner joint part (11), a tangent of any of the guiding webs (13) in a region of engagement with the machining contour (1a') will extend at an angle to said axis of rotation when viewed, for example, in a cross section through the inner joint part (11).

Claim 31:  As can be seen in Figure 3 of Yanagisawa et al., the machining contour (1a') has a plurality of circumferentially distributed tool cutting edges.  Note that a first tool cutting edge is formed on the larger diameter edge of the machining contour (1a'), and a second tool cutting edge is formed on the smaller diameter edge of the machining contour (1a').  

Claim 32:  Regarding the machining contour (1a'), it is in and of itself a curved grinding face that is part of a grinding body, wherein the grinding body is the cup grindstone (1').  

Claim 34, as best understood in view of the rejections thereof under 35 U.S.C. 112, is rejected under 35 U.S.C. 103 as being unpatentable over Cremerius (U.S. Patent No. 7,857,682 B2) in view of Yanagisawa et al. (U.S. PG Publication No. 2002/0022437 A1), and further in view of WO '555 (WIPO Publication No. 2006/058555 A1).  
Please note that WO '555 was cited by Applicant on the IDS filed on 4/19/2019.  It is also noted that Applicant provided an EPO Machine Translation of WO '555 on 4/19/2019.  
Claim 34:  In the modified device of Cremerius, the track machining tool (21) is embodied as a disc tool.  As such, the track machining tool (21) is not “a finger tool whose axis of rotation extends substantially radially to the longitudinal axis of the inner joint part.”  
	Figure 8 of WO '555 though, shows a track machining tool (461) that is embodied as a finger tool.  Figure 8 of WO '555 further shows the track machining tool (461) being arranged in a circumferential direction relative to an inner joint part (21) such that the axis of rotation (R'11) 1) extends substantially radially to the longitudinal axis of the inner joint part (21).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the track machining tool (461) of WO '555 for the track machining tool (21) of Cremerius, as this is substitution of one known track machining tool for machining ball tracks of an inner joint part for another, in order to obtain the predictable result of the track machining tool (461) of WO '555 mechanically machining ball tracks (12) of the inner joint part (11) of Cremerius in the one rotation position and in the next rotational position.

Response to Arguments
Please note that in the Non-Final Rejection mailed on 6/9/2020, the rejection of claim 19 was based on Cremerius/Yanagisawa et al.  In light of the amendments to claim 19 though, Applicant overcame the previously set forth art rejection thereof under 35 U.S.C. 103.  In the current Office Action though, claim 19 is again rejected under 35 U.S.C 103.  However, Hessbruggen/Yanagisawa et al. has now been applied as art in rejecting claim 19.  As such, Applicant’s arguments of claim 19 with respect to Cremerius are moot because the new ground of rejection does not rely on Cremerius.  With respect to claim 19 and Yanagisawa et al. though, Applicant argues the following:
Claim 19 was rejected as allegedly obvious over Cremerius in view of Yanagisawa.  As amended, claim 19 recites, “the web machining tool is positioned relative to the inner joint part in a machining position such that the machining contour is contact free relative to the inner joint part during the machining of the at least one further ball track.”  Neither Cremerius nor Yanagisawa discloses this recitation…Yanagisawa discloses, at most, a cup grindstone 1 that in operation “abuts the surface Wa to be ground of the work W.”  (Yanagisawa at [0031], Fig. 3).  Claim 19 is thus allowable over Cremerius in view of Yanagisawa.  


	In light of the above disclosure of Hessbruggen, Yanagisawa et al.’s cup grindstone (1'), which was substituted for the web machining tool (9) of Hessbruggen (please see the art rejection of claim 19 for the specifics of said substitution), will carry out the method step of being positioned relative to the inner joint part (7) in a machining position such that the machining contour (1a') of the cup grindstone (1') is contact free relative to the inner joint part (7) during mechanical machining of the at least one further ball track (11').  Thus, in contrast to Applicant’s arguments, the machining contour (1a') is indeed contact free relative to the inner joint part (7) during the mechanical machining of the at least one further ball track (11').
With respect to claim 28 and Cremerius/Yanagisawa et al., Applicant argues the following:  
Claim 28 was rejected as allegedly obvious over Cremerius in view of Yanagisawa. As amended, claim 28 recites “the machining contour is formed such that it is contact-free relative to the inner joint part in the respective rotational positions of the inner joint part in which the ball tracks are machined” and “the web machining tool is configured to remain in a machining position required for machining the at least one guiding web during a mechanical machining of the at least one further ball track.” Neither Cremerius nor Yanagisawa discloses these recitations. 

	Applicant’s argument has been considered, but is not persuasive.  

First, it is noted that Yanagisawa et al. provides disclosure upon the cup grindstone (1') being movable in direction B, which corresponds to movement along the axis of rotation thereof (see at least Figure 1 of Yanagisawa et al.).  As such, for the machining of the ball track (12) in the one rotational position, said cup grindstone (1') is capable of incurring movement along the axis of rotation thereof away from said inner joint part (11).  In incurring this movement, the machining contour (1a') of the cup grindstone (1')/web machining tool will be “contact free” relative to the inner joint part (11) for the machining of the ball track (11) in the one rotational position.  
Likewise, for the machining of a further ball track (12) in the next rotational position, said cup grindstone (1') is again capable of incurring movement along the axis of rotation thereof away from said inner joint part (11).  In incurring this movement, said machining contour (1a') will be “contact free” relative to the inner joint part (11) for the machining of the further ball track (12) in the next rotation position.  Thus, the machining contour (1a') is formed such that it is capable of being “contact free” relative to the inner joint part (11) in the respective rotational positions of the inner joint part (11) in which the ball tracks (12) are machined.  
Next, Examiner will address the argument corresponding to, “the web machining tool is configured to remain in a machining position required for machining the at least one guiding web during a mechanical machining of the at least one further ball track.”  
First, Examiner notes that the Applicant simply set the machining position forth as being the required position for machining the at least one guiding web.  Therefore, as broadly claimed, the machining position can be considered to be, for example, a circumferential position of the cup 
Next, it is noted that the machining position was not set forth by Applicant in such a manner that the cup grindstone (1') is precluded from moving, for example, along the axis of rotation thereof away from the inner joint part (11) when disposed in said machining position.  That is to say that because the claimed machining position can be interpreted to be the aforedescribed circumferential position, the cup grindstone (1')/web machining tool can be considered to be in the machining position regardless of whether the cup grindstone (1') has been advanced toward the inner joint part (11) for machining of the at least one guiding web (13) or moved away from the inner joint part (11) and into a contact free position whilst a given ball track (12) is being machined.  Based on the foregoing, even when the cup grindstone (1') has been moved away from the inner joint part (11) and into the contact free position, it is considered to still be in the machining position.  As such, the cup grindstone (1') is configured such that it remains in the machining position (required for machining the at least one guiding web (13)) during, for example, the mechanical machining of the further ball track (12).  

With respect to Cremerius, Applicant also argues the following:  
The Office Action states that “Cremerius doesn’t disclose a method step in which ‘the guiding webs are machined by a web machining tool with a machining contour which rotates around an axis of rotation that extends radially to a longitudinal axis of the inner joint part.” (Office Action at 16.) 

The above argument is found on page 10 of 11 of Applicant Arguments filed on 9/18/2020 under “Rejection of Independent Claim 28 under 103.”  The above argument though, appears to actually be directed toward method claim 19 not apparatus claim 28.  Please note that Applicant is arguing about “Cremerius doesn’t disclose a method step.”  Also, Examiner has checked page 16 of the Non-Final Rejection mailed on 6/9/2020, noting that Applicant specifically referenced page 16 in the above argument, and what it contains is a portion of the old art rejection of method claim 19.  Noting this, it is reiterated that Applicant’s arguments with respect to claim 19 and Cremerius have been considered but are moot.  This because the new ground of rejection of claim 19 does not rely on Cremerius. 
With respect to Cremerius/Yanagisawa et al., Applicant also argues the following:  
Yanagisawa discloses, at most, a cup grindstone 1 that in operation “abuts to the surface Wa to be ground of the work W.” (Yanagisawa at [0031], Fig. 3.) If the cup grindstone 1 of Yanagisawa were “configured to remain in a machining position required for machining the at least one guiding web during a mechanical machining of the at least one further ball track” by the first rotating tool 21 of Cremerius, then the cup grindstone 1 could not be “contact-free relative to the inner joint part in the respective rotational positions of the inner joint part in which the ball tracks are machined.” Claim 28 is thus allowable over Cremerius and Yanagisawa. Claim 28 and its dependent claims are therefore in condition for allowance.

Applicant’s argument has been considered, but is not persuasive.  This is at least due to the broad manner in which Applicant set forth the “machining position.” As broadly claimed, the machining position can be considered to be, for example, a circumferential position of the cup grindstone (1') with respect to the inner joint part (11), and when in said circumferential position, 
Next, it is noted that the machining position was not set forth by Applicant in such a manner that the cup grindstone (1') is precluded from moving, for example, along the axis of rotation thereof away from the inner joint part (11) when disposed in said machining position.  That is to say that because the claimed machining position can be interpreted to be the aforedescribed circumferential position, the cup grindstone (1')/web machining tool can be considered to be in the machining position regardless of whether the cup grindstone (1') has been advanced toward the inner joint part (11) for machining of the at least one guiding web (13) or moved away from the inner joint part (11) and into a contact free position whilst a given ball track (12) is being machined.  Based on the foregoing, even when the cup grindstone (1') has been moved away from the inner joint part (11) and into the contact free position, it is considered to still be in the machining position.  
As such, it is indeed possible for the cup grindstone (1')/web machining tool to be “contact-free relative to the inner joint part in the respective rotational positions of the inner joint part in which the ball tracks are machined” and to be “configured to remain in a machining position required for machining the at least one guiding web during a mechanical machining of the at least one further ball track.”

Allowable Subject Matter
Claims 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098.  The examiner can normally be reached on Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        


/ERICA E CADUGAN/Primary Examiner, Art Unit 3722